Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment and remarks filed on 08/25/2021.
2.	Claims 1-3, 5-6, 9, 11-12, 14-15 and 18 have been amended.
3.	The Obviousness type of double patenting rejection over the US patent number 10,482,005 has been withdrawn due to the Terminal Disclaimer filed on 08/25/2021 from the applicant’s office.
4.	Claims 1-19 have been rejected.

Response to Arguments
5. 	Applicant's arguments filed on 08/25/2021 with respect to the rejections of claims 1-19 under 35 U.S.C.112 (a) or 35.U.S.C. 112 (pre-AIA ) and 35 U.S.C. 112(b) have been fully considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-19 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2 recite the limitation “mapping a test case to the first executable code, wherein the testcase is also mapped to a second executable code, wherein the first executable code is dependent on the second executable code and wherein the first excitable code is configured to invoke the second executable code” and the limitation “identifying second executable code based on the mapping of the testcase to the first executable code”, these limitations are not described in the current specification. 
Claims 1, 2 and 11 recite the limitation “first executable code is dependent on the second executable code and wherein the first executable code is configured to invoke the second executable code”. These limitations are not described in the current specification.
Claim 11 recite the limitation “mapping the first executable code to tests, wherein the tests are mapped to other executable code including a second executable code, wherein the first executable code is dependent on the second executable code and wherein the first executable code is configured to invoke the second executable code” and “identifying the second executable code from the mapping and notifying developers of the second executable code of the first executable code”. These limitations are not described in the current specification.  

Dependent claims are rejected under the same reason above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 11 recite the limitation “first executable code is configured to invoke the second executable code”. The first executable code depends on the second executable code.  It is not clear how the first executable code invokes the second executable code because first executable code depends on the second executable code. The current specification does not describe the above limitation. 
Claims 2 and 11 recites the limitation “notifying developers of the second executable code of the first executable code”.  It is not clear that what information is notified to the 
The dependent claims are rejected under the same reason. 
Conclusion
8.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Bjornson (US 20050160398) discloses: A plurality of executable components is defined wherein the executable components are based on an input, an output, metadata and a sub-interpreter. The user graphically connects one or more input terminals of selected executable components with one or more output terminals of second selected executable components. Each consistent splitter output set flows separately downstream to one or more other selected executable components. two metaworkflow associated executable subworkflows, consisting of a first metaworkflow associated executable subworkflow and a second metaworkflow associated executable subworkflow. The metaworkflow consists of a test expression and two metaworkflow associated executable subworkflows: a first metaworkflow associated executable subworkflow referred to as the Then subworkflow and a second metaworkflow associated executable subworkflow referred to as the Else subworkflow. a test expression and two metaworkflow associated executable subworkflows: a first metaworkflow associated executable subworkflow referred to as the Do subworkflow and a second metaworkflow associated executable subworkflow referred to as the Finally subworkflow.



Alexanian (US 20080120085) discloses: A testbench can be the instantiation of a description of the Design under verification (DUV) along with meaningful sequences of stimulus applied to the system in order to validate functionality. The DUV is generally a sub component of the electronic design system and described as an abstract executable representation that may include a hierarchical set of subroutines or classes in a programming language, or modules (Verilog) or entities (VHDL) in a hardware description language.
Title: Combining model-based and combinatorial testing for effective test case generation, author: CD Nguyen, published on 2012.
Title: A language for test case refinement in the Test Template Framework, author: M Cristiá, published on 2011.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571 -272-3696. The examiner can normally be reached on Monday-Friday from 8:00 A.M. to 4:00 P.M (E.T).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652. The fax number for this group is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196